No. 04-98-00643-CR

Kenneth W. SAUNDERS,
Appellant

v.

The STATE of Texas,
Appellee

From the 175th Judicial District Court, Bexar County, Texas
Trial Court Nos. 92-CR-6654
Honorable Mary Roman, Judge Presiding

PER CURIAM


Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	September 23, 1998


MOTION TO DISMISS GRANTED; APPEAL DISMISSED


	Appellant filed a motion to dismiss his appeal. The motion is granted, and this appeal is
dismissed. See Tex. R. App. P. 42.2(a).

							 	PER CURIAM


DO NOT PUBLISH


Return to
4th Court of Appeals Opinions